Citation Nr: 1640087	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected intervertebral disc syndrome (IVDS) of the lumbar spine, currently evaluated as 40 percent disabling prior to February 28, 2012, as 10 percent disabling from March 1, 2013 to April 29, 2014, as 40 percent disabling from April 30, 2014 to Apri l4, 2016, and as 20 percent disabling thereafter, to include the issue of the propriety of a reduction from 40 percent to 10 percent, with an effective date of March 1, 2013, and from 40 percent to 20 percent, with an effective date of April 5, 2016

2.  Entitlement to an increased rating for service-connected right lower extremity radiculopathy, currently evaluated as 10 percent disabling prior to April 5, 2016, and as 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Christopher Lolacono, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2015, the Board remanded the claims for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The RO's December 2012 rating decision, which reduced the Veteran's rating for his service-connected IVDS of the lumbar spine, from 40 percent to 10 percent, effective March 1, 2013, did not consider required regulatory provisions and denied the Veteran due process.

2.  The RO's April 2016 rating decision, which reduced the Veteran's rating for his service-connected IVDS of the lumbar spine, from 40 percent to 20 percent, effective April 5, 2016, did not consider required regulatory provisions and denied the Veteran due process.

3.  The Veteran's service-connected IVDS of the lumbar spine is shown to have been productive of subjective complaints of pain, and some limitation of motion, but not unfavorable ankylosis of the entire thoracolumbar spine.

4.  Prior to April 30, 2014, the Veteran's service-connected right lower extremity radiculopathy is not shown to have been productive of moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.

5.  As of April 30, 2014, the Veteran's service-connected right lower extremity radiculopathy is shown to have been productive of moderate incomplete paralysis of the sciatic nerve, but not moderately severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.
 
6.  As of April 5, 2016, the Veteran's service-connected right lower extremity radiculopathy is not shown to have been productive of severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The RO's December 2012 rating decision, which reduced the Veteran's rating for his service-connected IVDS of the lumbar spine, from 40 percent to 10 percent, effective March 1, 2013, is void ab initio, and the criteria for restoration of the 40 percent rating for this condition are met at all times since March 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The RO's April 2016 rating decision, which reduced the Veteran's rating for his service-connected IVDS of the lumbar spine, from 40 percent to 20 percent, effective April 5, 2016, is void ab initio, and the criteria for restoration of the 40 percent rating for this condition are met at all times since April 5, 2016.  38 C.F.R. §§ 3.105, 3.344 (2015).

3.  The criteria for a rating in excess of 40 percent for service-connected IVDS of the lumbar spine have not been met.  38 U.S.C.A. §§  1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242. 5243 (2015).

4.  Prior to April 30, 2014, the criteria for a rating in excess of 10 percent for the Veteran's service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

5.  As of April 30, 2014, the criteria for an evaluation of 20 percent, and no more, for the Veteran's service-connected right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

6.  As of April 5, 2016, the criteria for an evaluation in excess of 40 percent for the Veteran's service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for his service-connected intervertebral disc syndrome (IVDS) of the lumbar spine, and right lower extremity radiculopathy.  

The administrative history for the claims is as follows:  In July 2011, the RO granted service connection for IVDS of the lumbar spine, evaluated as 40 percent disabling, and "right lower peripheral nerve," evaluated as 10 percent disabling.   In each case, the RO assigned dates for service connection of December 21, 2010.  

In July 2011, the Veteran filed a claim of entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU) which the RO construed as a claim for increased ratings.  

In May 2012, the Veteran was afforded an examination. 

In July 2012, the RO notified the Veteran that it proposed to reduce his rating for his back disability from 40 percent to 10 percent.

In December 2012, the RO reduced the Veteran's rating for his back disability from 40 percent to 10 percent, with an effective date of March 1, 2013.

In April 2014, the Veteran was afforded an examination.

In March 2015, the RO increased the Veteran's rating to 40 percent, with an effective date of April 30, 2014.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2015, the Board granted total rating on the basis of individual unemployability due to service-connected disability (TDIU), and remanded the claim for additional development.  

In April 2016, the Veteran was afforded an examination.  

In April 2016, the RO reduced the Veteran's rating to 20 percent, with an effective date of April 5, 2016, and increased the Veteran's rating for his (recharacterized) right lower extremity radiculopathy to 40 percent, with an effective date of April 5, 2016.  

Propriety of Reductions

The initial issue is whether the RO's reductions in the Veteran's disability ratings for his back, in December 2012, and April 2016, were legally proper. 

Under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992).  

In this case, the Veteran's combined evaluations were changed by the reductions in issue, therefore, the provisions at 38 C.F.R. § 3.105 are for application.  Id. 

At the time of the RO's December 2012 rating decision, the Veteran's 40 percent evaluation for his back had not been in effect for more than 5 years. 

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2015).  

The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344 (a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

A review of the RO's December 2012 decision, and the July 2013 statement of the case (SOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 40 percent evaluation just as it would a claim for an increased rating.  

Specifically, the RO failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  

Of particular note, its analysis did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The December 2012 RO rating decision and the July 2013 SOC merely discussed the rating criteria.  In summary, it does not appear that the RO's rating reduction was in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i .e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 40 percent evaluation for the Veteran's service-connected IVDS of the lumbar spine, disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 40 percent evaluation, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 40 percent evaluation for IVDS of the lumbar spine was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 40 percent evaluation for the Veteran's back disability should be restored.  Accordingly, the Board finds that restoration of the 40 percent evaluation for the Veteran's IVDS of the lumbar spine, effective March 1, 2013, is warranted.

With regard to the RO's April 2016 rating decision, the Veteran's combined rating was not reduced by the reduction, however, the Board notes that there is no evidence to show that the Veteran was notified of the proposed reduction in advance.  See 38 C.F.R. § 3.105; but see O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007).  In any event, the April 2016 rating decision suffers from the same defects as its December 2012 rating decision discussed supra.  Specifically, the RO's April 2016 rating decision essentially analyzed the issue of reduction of the 40 percent evaluation just as it would a claim for an increased rating, and it failed to discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown.  In summary, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344. 

Since the April 2016 rating decision that accomplished the reduction of the 40 percent evaluation for the Veteran's service-connected IVDS of the lumbar spine, disability did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 40 percent evaluation, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73.  The April 2016 reduction of the evaluation is void ab initio, and must be restored.  Accordingly, the Board finds that restoration of the 40 percent evaluation for the Veteran's IVDS of the lumbar spine, effective April 5, 2016, is warranted.

Increased Ratings

Given the Board's decisions as to the impropriety of the RO's reductions in December 2012 and April 2016, supra, the issue is whether a rating in excess of 40 percent is warranted for the Veteran's IVDS of the lumbar spine.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment records show that in 1972, he received treatment for back pain after being hit by a car.  Upon separation from service, he was noted to have intermittent back pain and strain.  Following separation from service, he underwent back surgery in 1991.  In 1994, he underwent a lumbar discectomy.  In June 1993, he underwent a lumbar fusion L3-4.  A February 2005 report noted severe degenerative disc disease with ruptured L4-5 disc causing right sciatica.   

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The General Rating Formula provides that a 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1].

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with
fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A QTC examination report, dated in June 2011, notes favorable ankylosis of the thoracolumbar spine.  The report states that range of motion studies were not done.  

A QTC back disability benefits questionnaire (DBQ), dated in May 2012, contains diagnoses of IVDS lumbar spine, and thoracic DJD (degenerative joint disease).  On examination, forward flexion was to 80 degrees, with pain at 65 degrees.  Extension was to 25 degrees.  Lateral flexion was to 30 degrees, bilaterally.  Lateral rotation was to 30 degrees, bilaterally.  There were no incapacitating episodes of IVDS in the past 12 months.

A QTC back DBQ, dated in April 2014, shows that the Veteran reported that in the previous 12 months his symptoms had not resulted in any incapacitation.  The report contains diagnoses of IVDS lumbar spine, and compression deformity, lumbar spine L1.  On examination, forward flexion was to 30 degrees, with pain at 20 degrees.  Extension was to 10 degrees, with pain at 5 degrees.  Lateral flexion was to 15 degrees, with pain at 10 degrees, bilaterally.  Lateral rotation was to 10 degrees, with pain at 5 degrees, bilaterally.  There were no incapacitating episodes of IVDS in the past 12 months.

A VA back DBQ, dated in April 2016, shows that the Veteran reported flare-ups three to four times per month caused by activity that caused such severe pain and nausea that he had to lay down for three to four hours.  The report contains a diagnosis of IVDS.  On examination, forward flexion was to 45 degrees.  Extension was to 5 degrees.  There was no ankylosis.  There were no incapacitating episodes of IVDS in the past 12 months.

Overall, VA progress notes show a number of treatments for back pain, with use of a TENS (transcutaneous electrical nerve stimulation) unit, and medications that included tramadol and cyclobenzaprine.  

Private treatment reports include a June 2011 X-ray report which contains an impression of status post bilateral posterior surgical stabilization, L3-L4-L5, and an otherwise negative lumbosacral spine.  A CT (computerized tomography) scan of the lumbar spine, dated in November 2011, contains an impression noting postoperative changes, that no clear-cut disc herniations identified, and that a pedicular screw at L5 on the right that did not breach the cortex.  A report from Dr. W, dated in August 2013, notes prescribed bed rest of between 2 to 4 weeks in the past 12 months.  A July 2015 report from Dr. W notes that the Veteran lays down two to three times per day, but that he has not been prescribed bed rest due to a period of acute signs and symptoms as the result of intervertebral disc syndrome.

The Board finds that a rating in excess of 40 percent is not warranted.  The evidence is insufficient to show unfavorable ankylosis of the entire thoracolumbar spine.  See DC 5237; General Rating Formula.  The 2011 QTC report notes favorable ankylosis favorable ankylosis of the thoracolumbar spine.  Ankylosis was not found in either the May 2012 or the April 2014 QTC examinations.  The April 2016 VA back DBQ specifically notes that there was no ankylosis.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.   

In reaching this decision, the Board has considered findings of unfavorable ankylosis of the entire thoracolumbar spine in reports from a private physician, Dr. W, dated in August 2013 and July 2015.  However, these are insufficiently probative to warrant a grant of the claim.  In the August 2013 report, Dr. W indicated that the Veteran has unfavorable ankylosis, but in a handwritten comment he noted "has restricted motion."  In both reports, he also indicated that the Veteran has pain at 30 degrees or less of flexion.  These reports are also contradicted by the June 2011, May 2012, April 2014, and April 2016 QTC/VA examination reports, which show that unfavorable ankylosis was not found.  Similarly, VA progress notes do not contain findings of unfavorable ankylosis.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In this regard, the April 2016 VA examination report is considered to be especially probative, as it is the most current examination report of record.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).
   
Consideration has been given to the Veteran's complaints of pain and functional loss of the lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  However, the Board finds that the provisions pertaining to functional loss do not apply, as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  

With regard to DC 5243 and intervertebral disc syndrome (IVDS), with one exception, there is no evidence of incapacitating episodes, to include within the meaning of the version of the regulation (see Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1).  The QTC/VA DBQs dated in 2012, 2014, and 2016, all specifically note that there had not been any incapacitating episodes in the past 12 months.  An August 2013 report from Dr. W notes prescribed bed rest of between 2 to 4 weeks in the past 12 months, which does not meet the criteria for an increased rating.  The Board therefore finds that the evidence is insufficient to show that the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

With regard to associated neurological abnormalities, see General Rating Formula, Note 1, the evidence is insufficient to show that a diagnosed neurological disorder exists that is associated with the service-connected lumbosacral spine disability, other than the service-connected right lower peripheral neuropathy.

Right Lower Extremity Radiculopathy

The Veteran's service-connected right lower extremity radiculopathy, has been evaluated as 10 percent disabling prior to April 5, 2016, and as 40 percent disabling thereafter.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the
mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

The criteria for evaluating the severity or impairment of the external popliteal nerve (common peroneal) is set forth under Diagnostic Codes 8521, 8621, and 8721.  Under DC 8521, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.

A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. 

A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. 

A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy. 

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2015).

Prior to April 30, 2014

A June 2011 QTC examination report shows that the Veteran complained of symptoms that included pain, paresthesias, and numbness, and weakness of his right leg and foot.  On examination, gait was within normal limits.  Walking was steady.  He did not require any assistive devices for ambulation.  There was no evidence of radiating pain on movement.  Muscle tone and musculature were normal.  There was no atrophy.  There was no motor weakness.  Reflexes were 2+ at the right knee and ankle.  There was sensory deficit at the right lateral thigh.  There was no effect on his usual occupation.      

A May 2012 VA back DBQ shows that muscle strength was normal.  There was no muscle atrophy.  Reflexes were normal.  A sensory examination on the right side of the lower extremities was normal.  There was mild constant pain, no intermittent pain, no paresthesias and/or dysesthesias, and moderate numbness.  The severity of his radiculopathy was mild.  

VA progress notes show a number of treatments for back pain.  A June 2012 report notes a coordinated, smooth gait, with muscles and extremities symmetric and equal, bilaterally.  There were no neurological complaints.  A September 2013 report notes that there were no neurological complaints.  On examination, muscles and extremities symmetric and equal, bilaterally.  The Veteran had a slow, steady gait.  

An August 2013 report from Dr. W notes a number of right lower extremity symptoms.  It was noted that he "drags" his right leg.  The report indicates that there was no muscle atrophy.  Overall, Dr. W characterized the Veteran's right lower extremity radiculopathy as "moderately severe."

The Board finds that the Veteran's radiculopathy of the right lower extremity is not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve, such that a rating in excess of 10 percent for the right lower extremity is warranted under DC 8520.  The findings show that his gait was within normal limits, with normal muscle tone and strength.  There is no evidence of atrophy.  The May 2012 QTC back DBQ shows that a sensory examination on the right side of the lower extremities was normal, and that the examiner characterized the severity of his radiculopathy as mild.  The Board has considered Dr. W's August 2013 report, however, he did not indicate the severity of the Veteran's individual symptoms, nor is his overall characterization of the severity of the Veteran's radiculopathy supported by detailed findings, such as findings on strength and reflexes.  Compare June 2011 and May 2012 QTC reports.  

Furthermore, there are no corroborating findings dated prior to, or after this report, to show dragging of the right leg.  See e.g., September 2013 VA progress note (noting a normal gait and station, and a normal tandem gait and heel-toe walk); Dr. W's July 2015 report.  It is therefore afforded insufficient probative value to warrant a grant of the claim.  Madden.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's radiculopathy of the right lower extremity is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 10 percent under DC 8520, and that the preponderance of the evidence is against an increased rating. 

The Board also concludes that the evidence does not demonstrate that the Veteran's radiculopathy of the right lower extremity is shown to have been manifested by moderate incomplete neuritis or neuralgia of the sciatic nerve, such that an increased rating is warranted under DC 8620 or DC 8720.  In this regard, there is no evidence of neuritis or neuralgia.  

Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, and reflexes, the Board finds that it is not shown that the Veteran's service-connected radiculopathy of the right lower extremity has resulted in moderate neuritis or neuralgia of the sciatic nerve.  A rating in excess of 10 percent for the right lower extremity is therefore not warranted under DC's 8620 or 8720.

April 30, 2014 to April 4, 2016

An April 2014 QTC back DBQ shows that the examination was performed on April 30, 2014.  The report shows that the Veteran complained of having little feeling in his lower body.  On examination, muscle strength was normal.  There was no muscle atrophy.  Reflexes were normal.  A sensory examination was normal.  There was moderate constant pain, and intermittent pain, paresthesias and/or dysesthesias, and numbness.  The severity of his radiculopathy was moderate.  

A January 2016 knee and lower leg DBQ shows that on examination, the Veteran's right lower extremity had 5/5 strength on knee flexion and extension.  There was no muscle atrophy.  

VA progress notes contain findings of a slow, steady gait, symmetric and equal muscles and extremities, and a normal gait and station, reflexes of 2/4 at the knee and ankle, normal tandem gait and heel/toe walk, and right lower extremity strength of 5/5, except for 4/5 strength of plantar flexion.  

The Board finds that the criteria for a 20 percent rating are shown to have been met as of April 30, 2014.  The April 2014 QTC back DBQ shows that the examination was performed on April 30, 2014, and that there was moderate constant pain, and intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner characterized the severity of the Veteran's radiculopathy as "moderate." 
The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that the criteria for a 20 percent rating for right lower extremity radiculopathy are shown to have been met under DC 8520 as of April 30, 2014.  

A rating in excess of 20 percent is not warranted.  

VA progress notes show a number of treatments for back pain.  An October 2014 report notes a normal gait and station, normal tandem gait and heel-toe walk, 2/4 reflexes in the lower extremities, and 5/5 lower extremity strength, except for 4/5 right plantar flexion.   

A report from Dr. W, dated in July 2015, notes a number of right lower extremity symptoms, to include sensory loss, muscle weakness, and muscle atrophy.  Overall, Dr. W characterized the Veteran's right lower extremity radiculopathy as "moderately severe."

Based on the foregoing, the Board finds that the evidence does not show that the Veteran's radiculopathy of the right lower extremity is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 20 percent under DC 8520, and that the preponderance of the evidence is against an increased rating.  The Veteran's radiculopathy of the right lower extremity is not shown to have been manifested by moderately severe incomplete paralysis of the sciatic nerve, such that a rating in excess of 20 percent for the right lower extremity is warranted under DC 8520.   The April 2014 QTC report shows that the examiner characterized the Veteran's right lower extremity as no more than moderate in degree.  

Although the Board has considered Dr. W's July 2015 report, he did not indicate the severity of the Veteran's individual symptoms, nor is his overall characterization of the severity of the Veteran's radiculopathy supported by detailed findings, such as findings on strength and reflexes.  Compare April 2014 QTC report.  It is therefore afforded insufficient probative value to warrant an increased rating.  Madden.  

The Board also concludes that the evidence does not demonstrate that the Veteran's radiculopathy of the right lower extremity is shown to have been manifested by moderately severe incomplete neuritis or neuralgia of the sciatic nerve, such that a rating in excess of 20 percent is warranted under DCs 8620 or DC 8720.  In this regard, there is no evidence of neuritis or neuralgia.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, and reflexes, the Board finds that it is not shown that the Veteran's service-connected radiculopathy of the right lower extremity has resulted in moderately severe neuritis or neuralgia of the sciatic nerve.  A rating in excess of 20 percent for the right lower extremity is therefore not warranted under DC's 8620 or 8720.

As of April 5, 2016

A VA back DBQ, dated in April 2016, shows that the examination was performed on April 5, 2016.  The report shows the following: the Veteran complained of constant back pain that radiated to his right buttock and down his right leg.  He asserted that he could walk "only a few feet" before his pain became very severe.  However, he stated that he could keep walking as long as he could bear the pain, and that he walked about 1/2 a block to his church, after which he had to stop and sit down.  He had to move from a seated to a standing position about every 10 to 15 minutes because of his pain.  He said that he could not play with his grandkids, fish, or do yard work due to pain.  He complained of flare-ups three to four times per  month.  He said that he took Tramadol, and that he had received steroid injections.  On examination, strength was 5/5 at the right hip, knee, ankle (dorsiflexion and plantar flexion), and great toe.  There was no muscle atrophy.  Reflexes were 1+ at the right knee, and 0 (absent) at the right ankle.  A sensory examination was normal for the right lower extremity, except for decreased sensation of the right foot and toes.  The right lower extremity had mild constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness.  The examiner characterized the severity of his right lower extremity radiculopathy as moderate.  

The Board finds that as of April 5, 2016, the Veteran's condition is not shown to have been manifested by severe incomplete paralysis, such that a rating in excess of 40 percent for the right lower extremity is warranted under DC 8520.  

Briefly stated, the Veteran is shown to have 5/5 strength, with a normal sensory examination, except for decreased sensation of the right foot and toes.  There is no atrophy.  The April 2016 VA examiner characterized his symptoms as no more than moderate.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's right lower extremity radiculopathy is manifested by symptomatology that more nearly approximates the criteria for a rating in excess of 40 percent under DC 8520, and that the preponderance of the evidence is against an increased rating. 

The Board also concludes that the evidence does not demonstrate that the Veteran's right lower extremity radiculopathy is not shown to have been manifested by severe incomplete paralysis or neuritis, such that an increased rating is warranted under DC 8620 or DC 8720.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, reflexes, and limitation of range of motion, the Board finds that it is not shown that the Veteran's service-connected right lower extremity radiculopathy resulted in severe neuralgia or neuritis of the sciatic nerve.  A rating in excess of 40 percent for the right lower extremity is therefore not warranted under DC's 8620, and 8720.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back, and right lower extremity symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

It is again important for the Veteran to understand that the current evaluations take into account the problems he has cited.  If it did not, there would be a limited basis for the current evaluations.  It is his statements that, in most cases, provide the basis for the current findings.

In this regard, it is important for the Veteran to understand that the fact his has serious problems with his service connected disabilities is not in dispute.  The only question is the degree. 

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased rating is warranted for either disability, other than as noted.  

In reaching these decisions, to the extent the claims have been denied, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran is shown to have reported having symptoms such as back and right lower extremity pain, weakness, and numbness.  The RO clearly based its evaluations on the appropriate rating criteria.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  As such, referral for extraschedular consideration is not warranted.  

The Veteran has apparently not worked since August 2000, and the Social Security Administration has determined that he was disabled as of March 2002, due to back and psychiatric symptoms.  In December 2015, the Board granted a TDIU based on his back symptoms.  However, an analysis under the second step of the Thun analysis is not warranted, as the Board has determined that the schedular evaluations adequately contemplate his levels of disability and symptomatology, and that this case is not an exceptional or unusual disability picture.  Id.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board has not attempted to dissociate any back or right lower extremity symptoms from either of the service-connected disabilities in issue.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

In December 2015, the Board remanded these claims.  The Board directed that the Veteran be provided with a medical release form and asked to execute it to authorize VA to make additional attempts to obtain medical treatment records dated since January 2013 from his private physician, Dr. W.  In February 2016, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  There is no record of a response.  The Board also directed that the Veteran be scheduled for a VA examination to determine the current severity of his lumbar spine disability and associated radiculopathy.  In April 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Restoration of the 40 percent disability evaluation for service-connected IVDS of the lumbar spine is granted effective March 1, 2013, subject to the laws and regulations governing the award of monetary benefits.  

Restoration of the 40 percent disability evaluation for service-connected IVDS of the lumbar spine is granted effective April 5, 2016, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 40 percent for service-connected IVDS of the lumbar spine is denied.

Prior to April 30, 2014, a rating in excess of 10 percent for service-connected right lower extremity radiculopathy is denied.

As of April 30, 2014, a rating of 20 percent, and no more, for service-connected right lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

As of April 5, 2016, a rating in excess of 40 percent for service-connected right lower extremity radiculopathy is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


